                                         Case 2:19-cv-01624-GMN-VCF Document 29 Filed 11/26/19 Page 1 of 3



                                    1 Lawrence J. Semenza, III, Esq., Bar No. 7174
                                      Email: ljs@skrlawyers.com
                                    2 Christopher D. Kircher, Esq., Bar No. 11176

                                    3 Email: cdk@skrlawyers.com
                                      Jarrod L. Rickard, Esq., Bar No. 10203
                                    4 Email: jlr@skrlawyers.com
                                      Katie L. Cannata, Esq., Bar No. 14848
                                    5 Email: klc@skrlawyers.com
                                      SEMENZA KIRCHER RICKARD
                                    6 10161 Park Run Dr., Ste. 150

                                    7 Las Vegas, Nevada 89145
                                      Telephone: (702) 835-6803
                                    8 Facsimile: (702) 920-8669

                                    9 Attorneys for Plaintiffs Sarah Simmons, Aaron McAllister,
                                      ROI-IT, LLC and all others similarly situated
                                   10
SEMENZA KIRCHER RICKARD
 10161 Park Run Drive, Suite 150




                                   11
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                                             UNITED STATES DISTRICT COURT FOR THE
                                   12
                                                                          DISTRICT OF NEVADA
                                   13
                                      SARAH SIMMONS, an individual; AARON               Case No.: 2:19-cv-01624-GMN-VCF
                                   14
                                      MCALLISTER, an individual; ROI-IT, LLC, a
                                   15 Nevada limited liability company on behalf of
                                      themselves and all others similarly situated,
                                   16                                                    STIPULATION AND ORDER TO
                                                                  Plaintiffs,            EXTEND TIME TO RESPOND TO
                                   17                                                    DEFENDANTS' MOTION TO
                                      v.                                                 DISMISS
                                   18
                                   19 CACHET FINANCIAL SERVICES, a
                                      California corporation; FINANCIAL
                                   20 BUSINESS GROUP HOLDINGS, a California
                                      corporation; MYPAYROLLHR LLC, a
                                   21 Delaware limited liability company; CLOUD

                                   22 PAYROLL, LLC, a Delaware limited liability
                                      company; VALUEWISE CORP., a Delaware
                                   23 corporation; MICHAEL MANN, an individual;
                                      NATIONAL PAYMENT CORPORATION, a
                                   24 Florida corporation,

                                   25                             Defendants.
                                   26

                                   27

                                   28
                                            Case 2:19-cv-01624-GMN-VCF Document 29 Filed 11/26/19 Page 2 of 3



                                    1            This stipulation is entered into by Plaintiffs Sarah Simmons, Aaron McAllister, and ROI-

                                    2 IT, LLC (collectively, "Plaintiffs") and Defendants Cachet Financial Services and Financial

                                    3 Business Group Holdings (together, "Defendants") by and through their respective counsel, with

                                    4 reference to the following facts and recitals:

                                    5            a)     On November 18, 2019, Defendants filed a Motion to Dismiss, or, in the

                                    6                   Alternative, to Change Venue and for a More Definite Statement (the "Motion")

                                    7                   pursuant to Federal Rule of Civil Procedure 12(b)(2) and (6), 12(e) and for a change

                                    8                   of venue pursuant to 28 USC § 1404(a);

                                    9            b)     The existing deadline for Plaintiffs to respond to Defendants' Motion is December

                                   10                   2, 2019;
SEMENZA KIRCHER RICKARD
 10161 Park Run Drive, Suite 150




                                   11            c)     The parties have agreed to continue the deadline to respond to the Motion until
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   12                   December 9, 2019 because Plaintiffs will be filing an amended complaint on or

                                   13                   before that date, pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), which

                                   14                   will in turn render Defendants' Motion moot;

                                   15            d)     the parties agree that by entering into this stipulation, Defendants have not waived

                                   16                   their ability to file a renewed motion to dismiss, not only under 12(b)(6) (failure to

                                   17                   state a claim) and 12(e) (more definite statement), but also under 12(b)(2) (personal

                                   18                   jurisdiction) and 28 USC § 1404(a) (change of venue) and any other appropriate

                                   19                   grounds based on the allegations contained in the amended complaint; and

                                   20            e)     Plaintiffs have not previously requested an extension of the deadline to respond to

                                   21                   the Motion.

                                   22            NOW, THEREFORE, the parties hereby stipulate and agree, subject to Court approval, to

                                   23 the foregoing.

                                   24 ///

                                   25 ///

                                   26 ///

                                   27 ///

                                   28

                                                                                          2
                                         Case 2:19-cv-01624-GMN-VCF Document 29 Filed 11/26/19 Page 3 of 3



                                    1           Nothing in this stipulation shall be construed as a waiver or relinquishment of any party's

                                    2 rights, remedies, objections, or defenses, all of which are expressly reserved.

                                    3    DATED this 26th day of November, 2019.               DATED this 26th day of November, 2019.

                                    4
                                          SEMENZA KIRCHER RICKARD                              MCNUTT LAW FIRM, P.C.
                                    5

                                    6
                                          /s/ Lawrence J. Semenza, III          .              /s/ Dan McNutt            .
                                    7     Lawrence J. Semenza, III, Esq. (SBN 7174)            DANIEL R. MCNUTT (SBN 7815)
                                          Christopher D. Kircher, Esq. (SBN 11176)             MATTHEW C. WOLF (SBN 10801)
                                    8     Jarrod L. Rickard, Esq. (SBN 10203)
                                          Katie L. Cannata, Esq. (SBN 14848)                   625 South Eighth Street
                                          10161 Park Run Drive, Suite 150                      Las Vegas, Nevada 89101
                                    9
                                          Las Vegas, Nevada 89145
                                                                                               Attorneys for Defendant
                                   10                                                          Cachet Financial Services and
                                          Attorneys for Plaintiffs Sarah Simmons, Aaron
SEMENZA KIRCHER RICKARD




                                                                                               Financial Business Group Holdings
 10161 Park Run Drive, Suite 150




                                   11    McAllister, ROI-IT, LLC and all others similarly
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                         situated
                                   12

                                   13                                                 IT IS SO ORDERED.
                                   14
                                                                                      Dated this _____
                                                                                                  26 day of November, 2019.
                                   15

                                   16

                                   17                                                 ___________________________________
                                   18                                                 Gloria M. Navarro, District Judge
                                                                                      UNITED STATES DISTRICT COURT
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                          3
